Citation Nr: 0434229	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person 
(A&A) or housebound status.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision that denied SMP based 
on A&A or housebound status.  The veteran filed a notice of 
disagreement (NOD) in December 2002, and the RO issued a 
statement of the case (SOC) in July 2003.  The veteran filed 
a substantive appeal later that same month.

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing the veteran 
submitted additional evidence directly to the undersigned, 
and waived initial consideration of the evidence by the RO; 
the veteran's waiver and additional evidence are also of 
record.  The Board accepts this evidence for inclusion in the 
record.  See 38 C.F.R. § 38 C.F.R. § 20.800 (2004).

As a final preliminary matter, the Board notes that, in 
August 2002, the veteran filed correspondence that appears to 
raise the issues of service connection for residuals of heart 
attack, residuals of stroke, high blood pressure, enlarged 
prostate, and cholesterol.  As those issues have not been 
adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's disabilities, for pension purposes, include 
cerebrovascular accident with paralysis and speech defect, 
rated 70 percent disabling; residuals of myocardial 
infarction with heart disease and atrial fibrillation, rated 
30 percent disabling; benign prostatic hypertrophy, rated 20 
percent disabling; hemorrhoids, rated 10 percent disabling; 
and diverticulitis, rated noncompensable-for a combined 
rating of 90 percent.  

3.  The veteran's disabilities do not render him unable to 
care for most of his daily needs without requiring A&A; he is 
neither bedridden nor a patient in a nursing home; nor is he 
so nearly blind as to have corrected visual acuity of 5/200, 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.

4.  The veteran does not have a single disability ratable as 
100 percent disabling, nor is he housebound in fact.


CONCLUSIONS OF LAW

The criteria for an award of SMP based on A&A are not met.  
38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2004).   

The criteria for an award of SMP based on housebound status 
are not met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351(d) (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for SMP based on A&A or 
housebound status has been accomplished.

Through the July 2003 SOC, as well as the September 2002 and 
November 2002 letters, the veteran has been notified of the 
laws and regulations governing the claim, the evidence that 
has been considered in connection with this appeal, and the 
bases for the denial of the claim.  The RO notified the 
veteran of the applicable criteria, and of the need for 
medical evidence showing a need for aid and attendance of 
another person in performing activities of daily living, 
showing severely visual impairment, or showing permanently 
housebound.  After each, the veteran was given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's November 2002 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

As indicated above, the RO issued the July 2003 SOC 
explaining what was needed to substantiate the claim within 
seven months of the December 2002 rating decision on appeal, 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of November 2002; 
the veteran has not informed the RO of the existence of any 
evidence that had not already been obtained in response to 
that letter, or at any other point during the pendency of 
this appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examination in 
connection with the issue on appeal.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claim.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Factual Background

The veteran's pertinent medical history reflects that he had 
suffered a heart attack in January 1984, which was followed 
by a stroke in February 1984.  During a June 1984 VA 
examination, the veteran reported having no control of his 
right side, which was also numb.  He also used a walker as an 
aid to ambulation, and could not walk without it.

A report of the August 1984 VA examination noted left facial 
weakness and poor balance, necessitating the need of a 
walker.  Reportedly, the veteran generally remained at home 
and was able to negotiate two steps at a time with 
difficulty.  He left his house about once every two weeks.

In a November 2002 statement, the veteran indicated that he 
had no balance.

During a June 2003 VA examination, the veteran reported that 
he was driven to the examination by his niece; he does not 
drive.  His visual acuity, bilaterally, was 20/200 with 
corrective lenses.  Reportedly, the veteran toileted 
independently, and had no falls despite some decrease in 
balance.  He denied dizziness or lightheadedness.  He 
ambulated slowly but steady, with a pickup walker.  He lived 
in a single story home with a two-step entry, which he 
managed with handrails.  The veteran reported that he only 
left his home for medical appointments, and that he received 
delivered meals.  He neither cooked, shopped, nor laundered.  
He performed self-care, using a bench in the tub for 
showering.  He dressed and groomed himself.  He was not 
permanently bedridden.

On examination, the VA nurse practitioner noted that the 
veteran's balance was mildly impaired, and that a walker was 
used for support and stabilization; the veteran's lumbar 
curve was flattening, and there was forward flexion at the 
waist.  Musculoskeletal examination revealed that the right 
hand and arm (dominant) were mildly ataxic with intentional 
reaching; the joint range of motion was normal, and neither 
active joint deformity nor swelling was noted.  The veteran 
was able to go from sit to stand and supine to sit unaided.  
The VA nurse practitioner diagnosed the veteran with status-
post cerebrovascular accident, February 1984, with residual 
right arm ataxia.  The veteran's other medical conditions-
namely, atrial fibrillation, hypertension, hyperlipidemia, 
benign prostatic hypertrophy, diverticulosis, internal 
hemorrhoids, and coronary artery disease with myocardial 
infarction in January 1984-were diagnosed as stable.

In his July 2003 substantive appeal, the veteran reported 
that he had fallen into the wall in his house.

In a July 2004 medical statement received by the Board in 
August 2004, the veteran's treating VA physician indicated 
that the veteran had multiple medical problems and that he 
was wheelchair bound; he was unable to do his own laundry and 
grocery shopping, and needed assistance.

During the August 2004 hearing, the veteran testified that he 
had no balance and could not walk without assistance.  He 
also testified that he did not cook, and had "meals-on-
wheels" delivered to his home.  He tried cooking an egg once 
when he was hungry, and burned himself.  The veteran 
testified that, other than for medical appointments 
approximately twice per month, he did not go out of his 
house.  The veteran also testified that his left hand, while 
numb, was his good hand; and that he picked items up, held 
onto things, and fed himself with his left hand.

III.  Legal Analysis

Under the applicable criteria, increased pension is payable 
to a veteran by reason of need for A&A or by reason of being 
housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(a)(1).  
The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  
38 C.F.R. § 3.351(b).  A veteran will be considered in need 
of regular A&A if he (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200, or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
A&A under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)):  
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination.  For the 
purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there be a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Veterans Appeals (known as the U.S. Court of Appeals for 
Veterans Claims since March 1, 1999) held that it was 
mandatory for VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least one 
of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the 
enumerated factors. 

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

In this case, the veteran contends that he is entitled to SMP 
based on A&A or housebound status because of the worsening 
nature of his disabilities which confine him to his home.  He 
asserts that he is confined to a wheelchair, does not drive a 
car, and is unable to leave his house without someone 
accompanying him.  He states that he has meals delivered, and 
that his grandson, who now lives with him, does his shopping 
and errands, and that his niece does his laundry, as he is 
unable to do these activities on his own.  He asserts that he 
must be transported for his VA medical appointments. 

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMP based on A&A or housebound status are not met.  

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular A&A of another person.  Although he 
receives the assistance of his grandson (who lives with him) 
and niece (who does not) who help him with his transportation 
and other household matters, and his treating VA physician 
opined that he needed assistance at home, the overall record 
shows that he is not so helpless as to require the regular 
aid and attendance of another person.  He has 20/200 visual 
acuity in both eyes, as noted at the June 2003 VA 
examination.  Neither does the record indicate that the 
veteran is a patient in a nursing home; rather, as of August 
2004, he was noted to be living with his grandson.  Although 
the veteran has meals delivered to his home, and reports that 
his good hand (left) is slightly numb, he nevertheless is 
able to feed himself.  The overall evidence shows 
independence for self-care tasks.  While the veteran's right 
hand and arm are mildly ataxic, and the veteran must use a 
walker for balance, his other medical conditions are 
basically stable with prescribed medication.  Nor is there 
evidence that his disability picture prevents the veteran 
from protecting himself from the hazards or dangers incident 
to his daily environment.  The veteran testified that he was 
able to make it in and out of the bathroom with his 
wheelchair, and that he sat on a bench in the tub for 
showering.  Moreover, he is not bedridden.  Hence, the 
evidence of record does not demonstrate an inability to 
perform most of the functions associated with daily living.

Second, with respect to the question of entitlement to SMP 
based on housebound status, the Board initially observes that 
this benefit is available contingent upon a showing that a 
disability is ratable at 100 percent.  In this case, the 
veteran does not have a single disability that is so rated, 
and he thus lacks the basic requirement for entitlement.  
Moreover, the June 2003 VA nurse practitioner noted that the 
veteran was not permanently bedridden.  While the veteran 
testified that he left his house only for medical 
appointments, he is, in fact, not housebound.  Since the 
prerequisites for housebound benefits have not been met, an 
award of SMP based on housebound status is not warranted. 

For all the foregoing reasons, the claim for SMP based on A&A 
or housebound status must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski,  1 Vet. App. 49, 53-56 
(1991).


ORDER

Special monthly pension based on A&A or housebound status is 
denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



